                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION


LIBERTY MUTUAL INSURANCE       )
COMPANY,                       )
                               )
             Plaintiff/        )
             Counter-Defendant )
                               )
         VS.                   )            CAUSE NO. 3:17-CV-882 RLM-MGG
                               )
DOMETIC CORPORATION,           )
                               )
             Defendant/        )
             Counter-Plaintiff )

                             OPINION AND ORDER

      Liberty Mutual Insurance Company brought this suit seeking a

declaratory judgment that it had no duty to defend or indemnify Dometic

Corporation in three putative class action suits filed against Dometic in other

districts. The court ruled in March 2019 that Indiana substantive law controls

this dispute, and under Indiana law, Liberty Mutual had a duty to defend

Dometic under three unexhausted commercial general liability policies covering

November 2001 to October 2004. Dometic now moves for summary judgment on

its three breach of contract counterclaims, alleging that Liberty Mutual has failed

to pay all reasonable defense costs. The court heard arguments on the motion

on February 10, 2020. For the following reasons, the court grants the motion.

      Summary judgment is appropriate when “the pleadings, depositions,

answers to the interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue of material fact and that
the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

A genuine issue of material fact exists whenever “there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In deciding whether

a genuine issue of material fact exists, we accept the non-movant’s evidence as

true and draw all inferences in his favor. Id. at 255. The existence of an alleged

factual dispute, by itself, won’t defeat a summary judgment motion; “instead, the

nonmovant must present definite, competent evidence in rebuttal,” Parent v.

Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012), and “must

affirmatively demonstrate, by specific factual allegations, that there is a genuine

issue of material fact that requires trial.” Hemsworth v. Quotesmith.com, Inc.,

476 F.3d 487, 490 (7th Cir. 2007); see also Fed. R. Civ. P. 56(e)(2).

      Dometic argues that all of the costs it incurred defending itself between

May 2017 and March 2019 are reasonable as a matter of law. It contends that

Liberty Mutual has breached its duty to defend under the policies because it

refuses to pay $86,931.84 of the defense costs.1 Liberty Mutual counters that

under the terms of the policies, it was only required to pay Dometic’s reasonable

defense costs, and the fees it refuses to pay are unreasonable.

      A federal court sitting in diversity must apply state substantive law as

determined by the highest court in the state. Allstate Ins. Co. v. Menards, Inc.,


1 By an agreement between the parties and Dometic’s other insurers, Liberty Mutual
is responsible for 25 percent of Dometic’s defense fees. Liberty Mutual’s percentage o
the remaining fees is $86,931.84.



                                           2
285 F.3d 630, 637 (7th Cir. 2002). If there isn’t any prevailing authority from the

state’s highest court, “federal courts ought to give great weight to the holdings of

the state’s intermediate appellate courts[.]” Id. In this case, the court looks to the

Indiana Court of Appeals’ decision in Thomson Inc. v. Insurance Co. of North

America, 11 N.E.3d 982 (Ind. Ct. App. 2014). The court ruled that when a

policyholder is defending itself without assurance that it will be reimbursed, its

costs “are presumed to be ‘reasonable and necessary’” because under those

circumstances, the insured serves as a proxy for the market. Id. at 1023-1024

(citing Taco Bell Corp. v. Cont’l Cas. Co., 388 F.3d 1069, 1075 (7th Cir. 2004)).

Dometic argues that like the plaintiff in Thomson, it proceeded with its defense

without knowing whether Liberty Mutual would reimburse its costs.

      Liberty Mutual counters that this case is distinguishable because it had

agreed to defend Dometic, so Dometic knew Liberty Mutual would pay its

reasonable    costs.   This   argument        is   unpersuasive.   Liberty   Mutual’s

representation included a reservation of rights, and it filed and maintained this

suit, seeking a declaration that it no duty to defend. As long as Liberty Mutual

had a chance of prevailing on its position that there was no duty to defend, which

it did until the court’s March 2019 ruling, Dometic had to proceed as though it

could be stuck with the bills.

      Accordingly, the court:

      (1) GRANTS Dometic’s motion for summary judgment [Doc. No. 64]; and




                                          3
(2) ORDERS both parties to submit briefs with supporting documentation

  on the issue of damages on this claim within 21 days of the date of this

  order

SO ORDERED.

ENTERED:     February 13, 2020


                                 /s/ Robert L. Miller, Jr.
                              Judge, United States District Court




                                 4
